Citation Nr: 1758312	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1987 to July 1989 and December 2003 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, where a rating in excess of 10 percent for the Crohn's disease was denied.  Subsequently, in a January 2013 rating decision, the RO increased the rating to 30 percent for the entire period in appellate status; the Veteran has indicated continued disagreement and the issue remains in appellate status.

In March 2015, the Veteran testified in Washington, D.C. at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

Recently in a brief from the representative, a separate issue of entitlement to an increased rating for a service-connected right shoulder disability was listed as in appellate status.  Review of the record, however, indicates that this issue in not in appellate status.  The issue is appellate status is limited to the rating warranted for Crohn's disease.

The Board previously remanded the claim in May 2015. Because there has been substantial compliance with the remand directives, the Board will proceed to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268.   


FINDING OF FACT

The Veteran's service-connected Crohn's disease is manifested by severe symptoms with numerous attacks a year of diarrhea and abdominal distress.


CONCLUSION OF LAW

The criteria for rating of 60 percent for Crohn's disease, but no higher, have been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.20, 4.21, 4.27, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7323 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in January 2012 and September 2016; as discussed in greater details below, the Board finds these opinions adequate upon which to adjudicate the merits of this appeal.

II. Increase rating 

The Veteran contends that a rating higher than 30 percent for his service-connected Crohn's disease is warranted under diagnostic code (DC) 7323.  

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In the Rating Schedule, DCs are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  

Under DC 7323, a 30 percent rating is warranted for moderately severe symptoms with frequent exacerbations. A 60 percent rating is warranted for severe symptoms with numerous attacks a year and malnutrition, the health only fair during remissions.  Finally, a 100 percent rating is warranted for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess. 38 C.F.R. § 4.114 (2017). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2017).  

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. 38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. Id.

In this case, the evidence of record is consistent with an increase 60 percent rating, but not higher, for the Veteran's Crohn's disease throughout the appeal period. That is, the Veteran has diarrhea daily, nausea at times, and more or less constant abdominal distress.  See September 2016 VA examination.  He testified that he has bowl movement five to six times a day and he frequently sees blood in his bowel movement.  See Hearing transcript at 6.  The Veteran further testified that he has constant abdominal pain. Id.  Based on the Veteran's testimony and the medical evidence of record, he has numerous attacks a year.  

Furthermore, the evidence shows that the Veteran had significant weight loss throughout the appeal period.  During the January 2012, the examiner noted that the Veteran's baseline weight was 250 and his current weight at that time was 230.  Since that time, the Veteran testified that he has lost an additional 5 pounds.  See Hearing transcript at 9.  

Considering all of the above, the Board finds that the Veteran has severe symptoms that cause impairment contemplated by a 60 percent rating under DC 7323.   However, a higher rating of 100 percent is not warranted because the evidence does not show that the Veteran's condition causes marked malnutrition, anemia, and serious complications such as liver abscess.   Considering all the medical and lay evidence, the Board has evaluated the overall severity of the disability and finds that the evidence weighs against a finding that the disability is pronounced.  


ORDER

Entitlement for rating of 60 percent for the Veteran's Crohn's disease is granted throughout the appeal period subject to the criteria applicable to the payment of monetary benefits.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


